Citation Nr: 0804540	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 21, 1993, 
for the grant of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in 
April 2005.  The veteran subsequently requested a Board 
hearing at the RO but, in May 2006, withdrew his request for 
such hearing.  


FINDINGS OF FACT

1.  In March 1994, the RO granted service connection for 
hemorrhoids, and assigned a 10 percent rating, effective 
April 21, 1993.  The veteran was notified of the 
determination in March 1994, and he did not appeal the 
effective date assigned.

2.  In March 2004, the veteran submitted a claim for 
entitlement to an earlier effective date for the award of 
service connection for hemorrhoids.

3.  An effective date prior to April 21, 1993, for the award 
of service connection for hemorrhoids is legally precluded.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 
1993, for the award of service connection for hemorrhoids, 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 21, 1993, the veteran submitted a claim of service 
connection for hemorrhoids.  He noted that he had VA 
treatment for hemorrhoids in 1975.  He did not check the 
boxes indicating that he previously filed a claim for 
disability compensation, or VA hospitalization or health 
care.  He did signify that he previously filed a claim for 
Dependents' Educational Assistance (DEA).  In March 1994, the 
RO granted service connection for hemorrhoids, and assigned a 
100 percent evaluation, effective April 21, 1993.  The 
veteran was notified of the determination in March 1994, and 
he did not appeal the effective date assigned.

In March 2004, the veteran requested an earlier effective 
date of November 17, 1975, for the grant of service 
connection for hemorrhoids.  He submitted VA treatment 
records showing that he underwent hemorrhoid surgery on that 
date.  He contends that, on that date, he filled out forms 
requesting service connection for hemorrhoids and returned 
them to a clerk at the VA medical facility.  To support his 
claim, he submitted numerous notarized statements from 
individuals attesting to his good character.  He also asserts 
that VA treatment constitutes an informal claim of service 
connection for the condition pursuant to 38 C.F.R. § 3.155, 
and therefore, he is entitled to service connection for 
hemorrhoids, effective that date.

Entitlement to an award of service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2).

In a March 1994 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a 10 percent rating, 
effective April 21, 1993, the date of the receipt of the 
veteran's claim.  The veteran did not appeal the RO's 
decision; thus, it is final.  

In March 2004, the RO received the veteran's claim for an 
earlier effective date for the grant of service connection 
for hemorrhoids.  Absent clear and unmistakable error in the 
March 1994, rating decision (which he does not allege), the 
veteran is bound by that rating decision as to the effective 
date assigned.  See 38 C.F.R. § 20.1106.  The veteran did not 
appeal that decision, and it is final as to the effective 
date assigned the 10 percent evaluation, and his March 2004 
statement is a freestanding claim for an earlier effective 
date for service connection for hemorrhoids.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (there are no freestanding 
claims for earlier effective dates).

When the law is dispositive against a claim, as here, the 
claim must be denied or the appeal terminated.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (comparing termination of 
a VA appeal for lack of legal merit to dismissal of a civil 
action from U.S. District Court under Fed. R. Civ. P. 
12(b)(6) for failure to state a claim for which relief can be 
granted).

The notice and assistance provisions of 38 U.S.C.A. §§ 5103 
and 5103A have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).


ORDER

An effective date earlier than April 21, 1993, for the grant 
of service connection for hemorrhoids is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


